DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed November 9, 2020.

Status of Claims
1.	Claims 1, 5, 9, 13-16 and 19-30 are pending and currently under consideration for patentability.  Claims 2-4, 6-8, 10-12 and 17-8 are canceled and claims 21-30 are newly filed as of the November 9, 2020 claim amendment. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  The newly filed IDS has identified references pertinent to the claimed invention, and are being utilized by examiner in the following Final rejection.

Response to Amendment
3.	Applicant’s amendments filed November 9, 2020 included amending independent claims 1 and 16 with allowable subject matter identified in the most recent Office action and adding new independent claims 21-30 which also include allowable subject matter identified in the most recent Office action.  However, applicant submitted an IDS on November 9, 2020 which raised attention to the Faul et al. (US PGPUB 2004/0249335), David et al. (US PGPUB 2004/0193231), and Tandri et al. (US PGPUB 2019/0343579) references which teach intervening in the native pulmonary oxygenation process of a patient through the use of an implantable shunt (Faul; applicant claim 16), electrical stimulation of a cardiac system - pacing the heart to reduce pressure generated by the right ventricle (David; applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niklewski et al. (US PGPUB 2017/018227) in view of Faul et al. (US PGPUB 2004/0249335). 

5.	With regard to claim 16, Niklewski discloses a system (Fig. 1, patient care system 10) for treating hypoxemia in a patient (adjusting re-oxygenation during a hypoxemia event; [0033]) comprising; a device (Fig. 1, a monitor, such as a pulse oximeter 54 or other device 104; [0033]; [0034]) for measuring oxygen levels in a patient (Fig. 1, a monitor configured to assess the patient's arteria blood oxygen level; [0034]); a device (Fig. 1, infusion pump 84) for intervening invasively in the native pulmonary oxygenation process of a patient (Fig. 1, PRU 70 delivers fluid to a patient via the infusion pump 84; [0026]; [0028]); a device (Fig. 1, a monitor, such as a pulse oximeter 54 or other device 104; [0033]; [0034]) for measuring the oxygen levels of said patient (Fig. 1, a monitor configured to assess the patient’s arteria blood oxygen level; [0034]) post intervention in the native pulmonary oxygenation process of said patient (block 706, the system will receive additional monitor data (block 700); [0039]).
	However, Niklewski is silent in regard to the device for intervening invasively in the native pulmonary oxygenation process of a patient being an implantable shunt.
	Faul discloses an implantable arteriovenous shunt device (abstract), wherein an implantable shunt device (130) is utilized in oxygen therapy ([0003-0005]; [0035]) to invasively intervene in the native pulmonary oxygenation process of a patient (Fig. 2; [0022-0023]; [0038]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device for intervening invasively in the native pulmonary oxygenation process of a patient disclosed by Niklewski, to be through the use of an implantable shunt, similar to that disclosed by Faul, in order to decrease the pulmonary arterial blood pressure, decrease in systemic arterial blood pressure, a decrease in systemic arterial systolic pressure .

6.	Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Niklewski et al. (US PGPUB 2017/018227) in view of Tandri et al. (US PGPUB 2019/0343579).

7.	With regard to claims 21 and 26, Niklewski discloses a method (Fig. 7, a set of steps; [0038]) and a system (Fig. 1, patient care system 10) of treating hypoxemia in a patient (Fig. 7, of maintaining optimal oxygenation during a hypoxemia event; [0038]) comprising: conducting oxygen measurements of a patient's blood to establish a baseline oxygen measurement for said patient (preparation includes connecting monitors to the patient for the purpose of obtaining baseline data to be used in the procedure, such monitors including a pulse oximetry monitor; [0001]); intervening invasively in the native oxygenation process of said patient so as to increase the oxygen present in said patient's blood (Fig. 7, in block 706, the system enters a dynamic re-oxygenation mode, in which drug delivery is adjusted; [0039]); conducting post-intervention oxygen measurement of said patient's blood after said intervention (Fig. 7, after entering the smart re-oxygenation mode (block 706, the system will receive additional monitor data (block 700); [0039]); comparing said post-intervention oxygen measurement with said baseline oxygen measurement to evaluate the efficacy of the intervention (Fig. 7, once the system is operating in smart re-oxygenation mode (block 702), each set of monitor data received is compared to a previous set of monitor data (block 710) to determine the difference between the currently measure oxygen saturation level and the previously measured oxygen saturation level to determine if the patient's oxygen saturation shows improvement (block 716); [0040-0041]).
However, Niklewski is silent in regard to the intervening comprising reducing the trigger pressure signal in a pulmonary artery of said patient through the denervation of said pulmonary artery, wherein said denervation includes RF ablation of said pulmonary artery.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the intervening step disclosed by Niklewski, to be performed through denervation by RF ablation of the pulmonary artery of a patient, similar to that disclosed by Tandri, in order to effectively reduce the pulmonary arterial blood pressure of the patient, as suggested by Tandri in at least paragraphs [0072].

8.	Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Niklewski et al. (US PGPUB 2017/018227) in view of David et al. (US PGPUB 2004/0193231).

9.	With regard to claims 24 and 29, Niklewski discloses a method (Fig. 7, a set of steps; [0038]) and a system (Fig. 1, patient care system 10) of treating hypoxemia in a patient (Fig. 7, of maintaining optimal oxygenation during a hypoxemia event; [0038]) comprising: conducting oxygen measurements of a patient's blood to establish a baseline oxygen measurement for said patient (preparation includes connecting monitors to the patient for the purpose of obtaining baseline data to be used in the procedure, such monitors including a pulse oximetry monitor; [0001]); intervening invasively in the native oxygenation process of said patient so as to increase the oxygen present in said patient's blood (Fig. 7, in block 706, the system enters a dynamic re-oxygenation mode, in which drug delivery is adjusted; [0039]); conducting post-intervention oxygen measurement of said patient's blood after said intervention (Fig. 7, after entering the smart re-oxygenation mode (block 706, the system will receive additional monitor data (block 700); [0039]); comparing said post-intervention oxygen measurement with said baseline oxygen measurement to evaluate the efficacy of the intervention (Fig. 7, once the system is operating in smart re-oxygenation mode (block 702), each set of monitor data received is compared to a previous set of monitor 
However, Niklewski is silent in regard to the intervening comprising reducing pressure in a pulmonary circulation of said patient through electrical stimulation of a cardiac system of said patient, including pacing the heart to reduce the pressure generated by the right ventricle.
	David discloses selective nerve fiber stimulation for treating heart conditions (abstract), wherein pressure in a pulmonary circulation of said patient is reduced through electrical stimulation (via control unit, 20) of a cardiac system of said patient (Fig. 1); namely, pacing the heart to reduce the pressure generated by the ventricles ([0050-0051]; [0114]; [0177-0178]; [0402]; [0424-0425]; [0432]; [0478]; [0495]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the intervening step disclosed by Niklewski, to be performed through electrical stimulation of the patient’s cardiac system, similar to that disclosed by David, in order to reduce the pulmonary arterial blood pressure of the patient and maximize the mechanical efficiency of the heart by maintaining relatively constant ventricular filling times and pressures. For example, this therapeutic effect may be beneficial for subjects suffering from atrial fibrillation, in which fluctuations in heart filling times and pressure reduce cardiac efficiency, as suggested by David in at least paragraphs [0495].

Allowable Subject Matter
10.	Claims 1, 5, 9, 13-15, 22-23, 25, 27-28 and 30 are allowed.

11.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
individually or in combination, does not teach or fairly suggest a method according to claim 16, wherein shunting device is configured for right-to-right shunting, as well as placement in the right pulmonary artery and the superior vena cava of said patient.

Conclusion
12.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 9, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781